DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/20/2022.  Claims 18 and 22 have been canceled.  Claims 1-13 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Harvey Liu on 5/25/2022.

4.	The application has been amended as follows:
Claim 3, line 4, delete “nylon,”.

Allowable Subject Matter

5.	Claims 14-17 and 19-21 have been rejoined.  Claims 1-17 and 19-21 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kim et al. (KR 2018/0003881), Niino et al. (13th International Congress Molded Interconnect Devices (MID), IEEE, September 25, 2018, pages 1-4), Magdassi et al. (US 2015/0366073), 
Wang et al. (ACS Appl. Mater. Interfaces, 11, 21668-21674, 2019), Sherrer et al. (US 2018/0319108) and Shen et al. (US 2017/0253681).
Kim et al. disclose a composite material comprising a polymer and a metal precursor, to be 3D printed to form a conductive structure (claim 1, abstract).
Niino et al. disclose a laser sintering of 3D built material based on polyamide and metal precursor (copper chromium oxide) (Materials section).
Magdassi et al. disclose a 3D printable conductive formulation comprising a metal source and one liquid polymerizable monomer and/or oligomer (abstract).
Wang et al. disclose a 3D printable conductive formulation comprising a silver nitrate and 2-hydroxyethyl acrylate resin (abstract, p. 21669, right column).
Sherrer et al. disclose a 3D additive process for making electronic structures with photoimageable materials and metals ([0043]-[0048]).
Shen et al. disclose a composite material comprising a polymer and a metal powder, to be 3D printed to form a conductive article (claim 1, abstract, [0134]).
	Thus, Kim et al., Niino et al., Magdassi et al., Wang et al., Sherrer et al. and Shen et al. do not teach or fairly suggest the claimed kit for additive manufacturing of a conductive article, the kit comprising: an additive manufacturing composition comprising a 3D printable material and a metal precursor disposed in the 3D printable material, wherein the metal precursor comprises a metal salt, a metal particle, or combinations thereof; a water soluble 3D printable filament, powder, or resin; an activation solution comprising a reducing agent and configured to activate the metal precursor of the additive manufacturing composition; and a deposition solution configured to deposit metal on or about the activated metal precursor.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762